(in.BEliT, J.
Lester Jackson et al., as heirs at law of George Jackson, filed a petition in equity against Lee F. Cowart, administrator of the estate of George Jackson, deceased, and F. M. and J. H. Williams, praying for an accounting’ by the administrator, for appointment of a receiver to take charge of the estate, for cancellation of deeds, setting aside of a tax sale, injunction to prevent Cowart from further administration, and to prevent sale of the real estate “until possession of same be re*204covered from your petitioners, if the- court orders the same to be done after an investigation to ascertain the facts,” for judgment against F. M. and J. H. Williams, and for general relief. There was no demurrer to the petition. The defendants answered, denying the material allegations. After conclusion of the evidence introduced by plaintiffs, the court awarded a nonsuit. The plaintiffs excepted to this ruling, and to the sustaining of objections to evidence. Eeld: •
1. The assignments on the rejection of evidence do not show error.
2. The court did not err in awarding a nonsuit.
*203Executors and Administrators, 24 C. J. p. 962, n. 25.
*204No. 5787.
April 20, 1927.
W. T. Burlchalter, for plaintiffs.
C. L. Cowart and E. E. Elders, for defendants. •

Judgment affirmed.


All the Justices concur.